DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0312300 to Yan et al. (“Yan”) in view of U.S. Patent Application Publication No. 2018/0089322 to DeLuca (“DeLuca”).  
As to claim 1, 7 and 15, Yan discloses a computer-implemented method, a computer usable product and a computer system, the computer-implemented method comprising: extracting, using a natural language processing (NLP) engine executing in conjunction with a machine that is engaged in first natural language interaction, from the first natural language interaction, an analytics intent comprising an analysis type to be performed on a dataset [paragraphs 0023, 0026-0027, 0030]; identifying, within the dataset, a subset of the dataset [paragraphs 0030-0035, 0038]; constructing, from the subset, a knowledge graph, the knowledge graph modeling a set of relationships between data in the subset [paragraphs 0030, 0034, 0038-0039]; customizing, using the analytics intent and the knowledge graph, a conversational template, the customizing comprising augmenting the conversational template with a set of entities corresponding to the analytics intent [Abstract, paragraphs 0044-0045, 0047-0049, 0086]; analyzing, to obtain a result, the subset using the knowledge graph [paragraphs 0044-0045, 0047-0049]; and presenting a second natural language interaction via the machine, the presenting comprising transforming by the NLP engine the result to fit the customized conversational template [paragraphs 0047-0048].  
Yan does not expressly disclose subset comprising data having above a threshold relevance measure with respect to the analytics intent.   
In the same or similar field of invention, DeLuca discloses subset comprising data having above a threshold relevance measure with respect to the analytics intent [DeLuca paragraph 0012].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yan to have feature of subset comprising data having above a threshold relevance measure with respect to the analytics intent as taught by DeLuca.  The suggestion/motivation would have been to provide a method and associated system for improving computer search query technology by correlating a user query intent with Internet search results and determining an associated confidence factor [DeLuca paragraph 0002].  
As to claim 2, 8 and 16, Yan discloses wherein constructing the knowledge graph comprises organizing data in the subset [paragraphs 0030, 0034, 0038-0039].  
As to claim 3, 9 and 17, Yan discloses wherein constructing the knowledge graph comprises: determining, by analyzing data in the subset and metadata of the subset, a type of data [paragraphs 0030, 0034, 0038-0040, 0046, 0050]; selecting, according to the type of data, an analytic [paragraphs 0039-0040, 0046, 0050]; and Page 24 of 30Docket No. P201800125US01adding, to the knowledge graph, the analytic [paragraphs 0039-0040, 0046, 0050, 0101].  
As to claim 5, 11 and 19, Yan discloses wherein the customizing further comprises selecting a dialog tree corresponding to the analytics intent [paragraphs 0026, 0041-0042].  
As to claim 13, Yan discloses wherein the stored program instructions are stored in the at least one of the one or more storage devices of a local data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system [paragraphs 0074-0085].  
As to claim 14, Yan discloses wherein the stored program instructions are stored in the at least one of the one or more storage devices of a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system [paragraphs 0074-0088].
Claims 4, 6, 10, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0312300 to Yan et al. (“Yan”) and U.S. Patent Application Publication No. 2018/0089322 to DeLuca (“DeLuca”) in further view of U.S. Patent Application Publication No. 2021/0192364 to Wang et al. (“Wang”).
As to claim 4, 10 and 18, Yan and DeLuca disclose the computer-implemented method of claim 3, the computer usable program product of claim 9 and the computer system of claim 17 (see rejection of claims 3, 9 and 17).
Further, Yan discloses wherein predicting, using data in the subset, metadata of the subset, and the analytic, a predicted analysis request; analyzing, according to the predicted analysis request to obtain a second result, the subset using the knowledge graph [paragraphs 0044-0045, 0047-0049]; 
Yan and DeLuca do not expressly disclose adding results to the knowledge graph.   
In the same or similar field of invention, Wang discloses adding results to the knowledge graph [Wang paragraphs 0013, 0057].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yan and DeLuca to have feature of adding results to the knowledge graph as taught by Wang.  The suggestion/motivation would have been to provide a representation learning method and device based on a natural language and a knowledge graph. By combining knowledge graph representation learning and natural semantics representation learning, a semantic representation with better quality can be learned to realize the purpose of improving the accuracy of text processing [Wang paragraph 0006].  
As to claim 6, 12 and 20, Wang discloses adjusting, using the result and the second natural language interaction, the knowledge graph [paragraphs 0013, 0057]. In addition, the same motivation is used as the rejection of claims 4, 10 and 18.

	Conclusion
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 11055355 to Monti et al. (Figs. 2-4 and corresponding paragraphs).
U.S. Patent Application Publication No. 2021/0073474 to Sengupta et al. (Fig. 1-2 and corresponding paragraphs).
U.S. Patent Application Publication No. 2021/0201144 to Jonnalagadda et al. (Figs. 14, 21-27 and corresponding paragraphs).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652